Woods, J.,
delivered the opinion of the court.
The compensation provided by our laws for tax-collectors was designed to cover cases where collections are actually *111made by those officers. The remuneration, whether upon taxes paid without default on the part of the tax-payer or upon taxes collected from delinquent tax-payers, is in the way of recompense for services actually performed. In every statute which we have had on the subject, with a solitary exception, the commissions to be paid the tax-collector are commissions upon taxes actually collected.' The law never contemplated compensation for services never rendered. Section 524, code of 1880, declares “ the collector shall be allowed an additional compensation of ten per cent, on all taxes collected by him after the fifteenth day of December, to be collected from the delinquent tax-payer by distress or otherwise.” -
Section 2, chapter 66, acts of 1890, authoi’izes all railroad companies liable to levee taxes to pay directly to the treasurer of the levee board all such taxes, upon procuring from the auditor his warrant authorizing such treasurer to receive the same; and when such taxes are paid directly to such treasurer, the levee board shall allow the collector such commissions as he would have been entitled to receive if such taxes had been collected by him ; and this covers the solitary exception of compensation without collection just referred to.
The third section of this act of 1890 makes it the duty of the treasurer of the levee board to notify the tax-collector of delinquency, in case any railroad company fails to pay its levee taxes to such treasurer; and it is then made the duty of the collector to proceed to collect the taxes due as now required by law.
An examination of our statutes shows clearly that there is no provision for commissions where no collections of taxes are made, with the one solitary exception hereinbefore noticed. There is no compensation for official services where no official services are, in fact, rendered.
The ease is analogous to that of Wynne, Adm’r, v. The Mississippi and Tennessee Railroad Company, 45 Miss. The question in that case was whether a sheriff was entitled to com*112missions on money paid directly to the judgment creditor by the debtor, execution having been already levied upon the debtor’s property by the sheriff. The court held, in an opinion never since questioned in this state, that the officer was not entitled to the commissions. “ Commissions . . . . are given as a compensation for services really performed; and when these are not performed, compensation cannot be justly claimed.” We know of no such service by an officer as constructive service. There must be an actual collection of taxes, not a constructive collection, to entitle to compensation.
We find this view disposes of the case as it is now before us, and we express no opinion upon any other question discussed by counsel.

Reversed and remanded.